  

Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of November 26, 2014, and is entered into by and among ENERGY WEST,
INCORPORATED, a Montana corporation (the “Borrower”), BANK OF AMERICA, N.A.,
successor by merger to LaSalle Bank National Association, as agent for the
“Lenders” party to the Amended and Restated Credit Agreement described below (in
such capacity, the “Administrative Agent”), such Lenders and each other Loan
Party signatory hereto.

 

WHEREAS, the Administrative Agent, the Lenders and the Borrower have entered
into that certain Amended and Restated Credit Agreement dated as of September
20, 2012 (as such agreement has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein and the Administrative Agent and the Lenders are, subject to the
terms hereof, willing to so amend the Credit Agreement.

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.          Definitions. Capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.

 

2.          Amendments to Credit Agreement. Subject to satisfaction of the
conditions set forth in Section 4 below, the Credit Agreement is hereby amended
as follows:

 

(a)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions thereto in applicable alphabetical order:

 

“First Amendment Effective Date” means November 26, 2014.

 

“Revolving Credit Commitment Reduction Date” means July 1, 2015.

 

(b)          Section 2.05(c) of the Credit Agreement is hereby amended by
deleting such section in its entirety and substituting the following language
therefor:

 

“(c)          If for any reason the Total Revolving Credit Outstandings at any
time exceed the Revolving Credit Facility then in effect, including, but not
limited to, any excess existing on the Revolving Credit Commitment Reduction
Date after giving effect to the reduction of the Revolving Credit Facility on
such date, the Borrower shall immediately prepay Revolving Credit Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans the Total Revolving Credit
Outstandings exceed the Revolving Credit Facility then in effect.”

 

 

 

  

(c)          Subclause (iii) of Section 7.05(h) of the Credit Agreement is
hereby amended by deleting such subclause in its entirety and substituting the
following language therefor:

 

“(iii) the proceeds of such Disposition are applied as a mandatory prepayment
against the Loans in accordance with Section 2.05(b);”

 

(d)          Schedule 2.01 (Commitments and Applicable Percentages) to the
Credit Agreement is hereby deleted in its entirety and a revised Schedule 2.01
attached hereto as Exhibit A is substituted therefor.

 

3.          Ratification; No Defenses; Waiver.

 

(a)          Obligations.  All references in the Loan Documents to the
“Obligations” or any other obligations, liabilities or indebtedness of the
Borrower or any other Loan Party owing from time to time and at any time to
Administrative Agent and the Lenders shall be deemed to refer to, without
limitation, the “Obligations” of the Loan Parties under, pursuant to and as
defined in the Credit Agreement, as amended by this Amendment. All references in
the Loan Documents to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement, as amended by this Amendment.

 

(b)          Ratification.  In connection with the execution and delivery of
this Amendment, the Borrower and each Loan Party signatory hereto, as borrower,
debtor, grantor, mortgagor, pledgor, guarantor or assignor, or in any other
similar capacities in which such Person grants Liens or security interests in
its property or otherwise acts as an accommodation party or guarantor, as the
case may be, in any case under the Loan Documents, hereby (i) acknowledges,
ratifies and reaffirms all of its payment, performance and observance
obligations and liabilities, whether contingent or otherwise, under each of such
Loan Documents, to which it is a party, and (ii) to the extent such Person
granted Liens on or security interests in any of its property pursuant to any
such Loan Documents as security for the obligations, liabilities and
indebtedness of such Person under or with respect to the Loan Documents (the
“Liabilities”), ratifies and reaffirms such grant of security and confirms and
agrees that such Liens and security interests hereafter secure all of the
Liabilities of such Person and the other Loan Parties, as applicable, under the
Loan Documents, as amended hereby, in each case including, without limitation,
all additional obligations, indebtedness and liabilities resulting from this
Amendment, and as if each reference in such Loan Documents, as amended hereby,
to the obligations, indebtedness and liabilities secured thereby are construed
hereafter to mean and refer to such obligations, indebtedness and liabilities
under Credit Agreement and the other Loan Documents, as amended hereby. By
executing this Amendment, the Borrower and each other Loan Party signatory
hereto hereby further ratifies, acknowledges, affirms and reconfirms that each
Loan Document, as amended hereby, constitutes a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
terms, and that each such Loan Document, as amended hereby, is in full force and
effect.

 

2

 

 

(c)          No Defenses.   The Borrower and each other Loan Party signatory
hereto hereby represent and warrant to, and covenant with the Administrative
Agent and the Lenders that as of the date hereof: (i) neither Borrower nor any
other Loan Party has any defenses, offsets or counterclaims of any kind or
nature whatsoever against the Administrative Agent or any Lender with respect to
any of the loans or other financial accommodations made under any of the Loan
Documents or any of the Loan Documents themselves, or any action previously
taken or not taken by the Administrative Agent or any of the Lenders with
respect thereto, and (ii) the Administrative Agent and the Lenders have fully
performed all obligations to the Borrower and each other Loan Party which they
may have had or have on and of the date hereof.

 

(d)          Waiver.   The Borrower and each other Loan Party signatory hereto,
on its own behalf and on behalf of its representatives, partners, agents,
employees, servants, officers, directors, shareholders, subsidiaries, affiliated
and related companies, successors and assigns (collectively, the “Obligor
Group”), hereby releases and forever discharges the Administrative Agent, the
Lenders, and their respective officers, directors, subsidiaries, affiliated and
related companies, agents, servants, employees, shareholders, representatives,
successors, assigns, attorneys, accountants, assets and properties, as the case
may be (collectively, the “Lender Indemnified Group”), of and from all manner of
actions, cause and causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills, specialities, covenants, contracts, controversies,
agreements, promises, obligations, liabilities, costs, expenses, losses,
damages, judgments, executions, claims and demands of whatsoever kind or nature,
in law or in equity, whether known or unknown, concealed or hidden, foreseen or
unforeseen, contingent or actual, liquidated or unliquidated, arising out of or
relating to the Loan Documents or any of the agreements, documents and
instruments executed and delivered in connection therewith or any related
matter, cause or thing or any transaction contemplated thereby, that any of the
Obligor Group, jointly or severally, has had, now has or hereafter can, shall or
may have against the Lender Indemnified Group, or any member thereof, directly
or indirectly, whether known or unknown, through the date hereof.

 

4.          Conditions. The effectiveness of this Amendment is subject to the
following conditions precedent:

 

(a)          the Borrower, each other Loan Party signatory hereto and each
Lender shall have executed and delivered this Amendment and such other documents
and instruments as the Administrative Agent may reasonably require;

 

(b)          the Borrower shall pay to Administrative Agent for its own account
a amendment fee in the amount of $50,000 on the First Amendment Effective Date.
Such fee shall be fully earned when paid and shall not be refundable for any
reason whatsoever;

 

(c)          the representations and warranties set forth in Section 5 of this
Amendment shall be true and correct; and

 

(d)          no Default or Event of Default shall exist, or would result from
the consummation of this Amendment.

 

3

 

  

5.          Representations and Warranties.          To induce the
Administrative Agent and the Lenders to enter into this Amendment, the Borrower
and each other Loan Party signatory hereto hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)          each Loan Party signatory hereto and each Subsidiary thereof (a) is
duly organized or formed, validly existing and, as applicable, in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and

 

(b)          the execution, delivery and performance by each Loan Party
signatory hereto of this Amendment, has been duly authorized by all necessary
corporate or other organizational action, and does not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

6.          Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

7.          References.         Any reference to the Credit Agreement contained
in any document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment. This Amendment is a Loan Document. Any reference to the Loan
Documents contained in any document, instrument or agreement executed in
connection with the Credit Agreement shall be deemed to be a reference to this
Amendment.

 

8.          Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

4

 

  

9.          Electronic Execution. The words “execution,” “signed,” “signature,”
and words of like import herein shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act

 

10.         Governing Law.      This AMENDMENT and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this AMENDMENT and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of NEW yORK.

 

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

5

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  BORROWER:       ENERGY WEST, INCORPORATED, a Montana corporation       By: /s/
Kevin J. Degenstein   Name: Kevin J. Degenstein   Title: Chief Executive Officer

 

6

 

 

 

OTHER LOAN PARTIES:       ENERGY WEST RESOURCES, INC., ENERGY WEST PROPANE,
INC.,   a Montana corporation, as a Loan Party a Montana corporation, as a Loan
Party           By: /s/ Jed Henthorne   By: /s/ Kevin J. Degenstein Name: Jed
Henthorne   Name: Kevin J. Degenstein Title: Vice President   Title: President

 

ENERGY WEST DEVELOPMENT, INC.,   ENERGY WEST PROPERTIES, LLC, a a Montana
corporation, as a Loan Party   North Carolina limited liability company, as a
Loan Party       By: /s/ Kevin J. Degenstein   By: /s/ Jed Henthorne Name: Kevin
J. Degenstein   Name: Jed Henthorne Title: President   Title: Vice President

 

7

 

 

 

  THE ADMINISTRATIVE AGENT AND LENDER:       BANK OF AMERICA, N.A., successor by
merger to LaSalle Bank National Association, as Administrative Agent and as a
Lender       By: /s/ Jonathan M. Phillips   Name: Jonathan M. Phillips   Title:
Senior Vice President

 

8

 